ORDER

PER CURIAM.
Randy Williams (“Defendant”) appeals from the judgment entered on a jury verdict convicting him of second-degree robbery. Because he was a prior and persistent offender, the court sentenced him to 20 years imprisonment. He alleges three points of error on appeal. First, he contends that the trial court erred in excluding portions of the victim’s medical records. Second, he alleges that the court erred in failing to instruct the jury on a lesser-included offense. Finally, he requests that we find plain error in the state’s closing argument. We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s points are without merit.
A written opinion reciting the facts and restating the law would have no prece-dential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The judgment entered on the jury verdict is affirmed pursuant to Rule 30.25(b).